                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


AVERY RAWLS                                                                            PLAINTIFF

V.                                                   CIVIL ACTION NO. 2:18-cv-141-KS-MTP

INSTITUTIONS OF HIGHER LEARNING,
UNIVERSITY OF SOUTHERN MISSISSIPPI,
NINA MCLAIN, in her official and individual
capacity, MARJORIE GEISZ-EVERSON,
in her official and individual
capacity                                                                            DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       This cause came before the Court on the Defendants’ Motion for Summary Judgment [41].

Plaintiff has responded [45, 46], and Defendants have replied [48]. Having reviewed the parties’

submissions, the relevant legal authority, and otherwise being fully advised in the premises, the

Court finds the motion is well taken and will be granted for the reasons set forth below.

I. BACKGROUND

       Plaintiff, at all times relevant was a student in the University of Southern Mississippi

(“USM”) Nurse Anesthesia Program (“NAP”) in Hattiesburg, Mississippi. [1] at ¶ 5. Nina McLain

served as the Nurse Anesthesia Program Director, and Marjorie Geisz-Everson served as the

Associate Nurse Anesthesia Program Director. [42] at p.1. Plaintiff began his studies in the NAP

in January of 2016. [42-2] 15:25-16:1.

       The first year of the program is didactic, or instructional, rather than clinical. [42-2] 62:4-

7. Students then progress into the clinical setting where they are assigned clinical sites and work

cases under the supervision of a preceptor, who is either a certified registered nurse anesthetist

(“CRNA”) or an anesthesiologist. [42-4] 11:15-25. The student will show up and do a case with
the preceptor. [42-4] 19:7-9. The students in performing their cases will hopefully initially get a

daily evaluation from their preceptors and then a monthly summary of their performances. [42-4]

19:10-20:8.

       Plaintiff began his clinicals in January 2017 and was assigned to three different facilities

during his clinical rotation: Forrest General in Hattiesburg (Jan-Mar), Southwest Regional Medical

Center in McComb (Apr-June), and the VA Medical Center in Jackson (July-Aug). [42-2] 68:22-

69:2. In July 5, 2017 after receiving some unfavorable reviews and a host of other issues arose,

Plaintiff was placed on clinical probation and put into a remediation plan. [42-2] at pp. 179-186.

He then went into his last rotation at the VA. [42-2] 69:3-8. Defendants contend his performance

did not improve, and he eventually became a safety concern. [42-2] at pp. 148, 154, 156, 167. On

August 14, 2017, Plaintiff was formally dismissed from the NAP. [1] at ¶ 14; [42-2] at p. 192.

Plaintiff appealed the decision and received a final decision affirming his dismissal on January 30,

2018. [1] at ¶ 15.

       Plaintiff filed this action on July 30, 2018, contending, inter alia, that Defendants

discriminated against him on the bases of both race and gender. [1] ¶¶ 17, 18. Defendants have

now filed a Motion for Summary Judgment as to all of Plaintiff’s claims.

II. DISCUSSION

       A. Summary Judgment Standard

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Sierra Club, Inc. v. Sandy Creek Energy Assocs.,

L.P., 627 F.3d 134, 138 (5th Cir. 2010). The moving party bears the initial burden of showing there

is no genuine issue for trial, and it may do so by pointing out “‘the absence of evidence supporting



                                                 2
the nonmoving party’s case.’” Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (5th Cir.), cert.

denied, 506 U.S. 832 (1992) (quoting Latimer v. Smithkline & French Labs., 919 F.2d 301, 301

(5th Cir. 1990)).

        If the moving party meets this burden, the nonmoving party who will have the burden of

proof at trial must come forward with summary judgment evidence establishing the existence of a

genuine issue; that evidence must be such that if introduced at trial it would suffice to prevent a

directed verdict against the nonmovant. Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986). A

dispute is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Sierra

Club, Inc. v. Sandy Creek Energy Assocs., L.P., 527 F.3d 134, 138 (5th Cir. 2010) (“An issue is

material if its resolution could affect the outcome of the action.”). Summary judgment is

mandatory “against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Brown v. Offshore Specialty Fabricators, Inc., 663 F.3d 759, 766 (5th Cir. 2011) (quoting Celotex,

477 U.S. at 322).

        B. Analysis

        The Court begins by recognizing that the Plaintiff has abandoned his retaliation claim and

all claims against Defendants, Nina McLain and Marjorie Geisz-Everson, in their individual

capacities. [46] at p. 5. As such, the Court will analyze the grounds for summary judgment only

as to the race discrimination claim under Title VI and the gender discrimination claims under Title

VII and Title IX. We start with the Title VII claim.




                                                   3
                  1. Title VII Claim

           For a plaintiff to bring an action under Title VII, 42 U.S.C. § 2000e, et seq., the plaintiff

must have an employment relationship with the defendant. See Foley v. Univ. of Houston Sys., 355

F.3d 333, 340 n.8 (5th Cir. 2003) (“Title VII is available only against an employer.”). A plain

reading of the statute itself makes such requirement clear. See 42 U.S.C. § 2000e-2(a) (“Employer

practices. It shall be an unlawful employment practice for an employer . . . .” (emphasis added)).

Accordingly, to maintain a Title VII action, the plaintiff must be an employee. 1 There is nothing

in the record of this case that establishes an employer/employee relationship between Plaintiff and

the Defendants. The evidence reveals only that he was a student in USM’s nurse anesthesia

program in Hattiesburg. Therefore, a remedy under Title VII is not available to Plaintiff, and the

Defendants are granted summary judgment as to any such claim. 2 See Washington, 2008 WL

2779297 at *6 (denying relief under Title VII to a student who brought a retaliation claim under

Title VII against the university for a denial of readmission to a doctoral program).

                  2. Title VI and Title IX Claims

         In his Complaint, Plaintiff alleges race discrimination pursuant to Title VI of the Civil

Rights Act of 1964 and a gender discrimination claim under Title IX of the Education Amendment

Act of 1972, 20 U.S.C. § 1681 et seq. 3 It appears both claims are pursued under a disparate


1
  As this Court has noted, there are some circumstances where courts have considered graduate research and
teaching assistants to be employees for Title VII purposes. See Washington v. Jackson State Univ., No. 3:07-cv-74,
2008 WL 2779297, *6 (S.D. Miss. July 14, 2008). However, in this case, just as in the Washington case, there has
been no competent record evidence presented that Plaintiff was “working” in either capacity in the USM Nurse
Anesthesia Program.
2
  The Complaint [1] is not separated into Counts containing particularly named causes of action. Therefore, this
ruling applies generally to any claim alleged under Title VII.
3
  Defendants argue that the Title IX claims should not be allowed because the “Fifth Circuit has plainly stated that
causes of action cognizable under both Title VII and Title IX can only be brought under Title VII.” [42] at pp. 18-19
(quoting Prewitt v. Miss. State Univ., No. 1:06CV338, 2009 WL 57087, *3 (N.D. Miss. Jan. 7, 2009)). While such is
true, both Prewitt and the Fifth Circuit case it cites for this proposition, Lakoski v. James, 66 F.3d 751 (5th Cir. 1995),
are employment cases. This case is not an employment case, and as held in the previous section, Plaintiff does not
have a cognizable claim under Title VII. Therefore, such legal proposition is inapplicable in this case. On the contrary,
Plaintiff may bring a private right of action under Title IX for sex discrimination independent of Title VII. See Cannon


                                                            4
treatment theory. [1] ¶ 13. “Congress modeled Title IX after Title VI of the Civil Rights Act of

1964 . . . and passed Title IX with the explicit understanding that it would be interpreted as Title

VI was.” Arceneaux v. Assumption Par. Sch. Bd., 242 F. Supp. 3d 486, 492 (E.D. La. 2017), aff'd

sub nom. Arceneaux v. Assumption Par. Sch. Bd., 725 Fed. App’x 294 (5th Cir. 2018), opinion

withdrawn and superseded on denial of reh'g, 733 Fed. App’x 175 (5th Cir. 2018).

         To recover damages under Title VI, one must show that the defendant entity engaged in

racial discrimination and that the entity receives federal funding. Washington, 2008 WL 2779297,

*3-4. Similarly, to prevail on a Title IX claim, the entity must have engaged in intentional

discrimination based on gender, and the entity must receive federal financial assistance. See 20

U.S.C. § 1681; Chance v. Rice Univ., 984 F.2d 151, 153 (5th Cir. 1993). 4 Under both Title VI and

Title IX, there are two ways to prove intentional discrimination, either by direct evidence or

circumstantial evidence, and absent direct evidence, the case proceeds under the familiar burden

shifting framework of McDonnell Douglas Corp. v. Green. 5 See Washington, 2008 WL 2779297,

*3-4; Arceneaux, 242 F. Supp. 3d at 493. “Direct evidence is evidence, which if believed, proves

the fact [of intentional discrimination] without inference or presumption . . . and includes any

statement or written documents showing a discriminatory motive on its face.” Arceneaux, 242 F.

Supp. 3d at 493 (quoting Portis v. First Nat’l Bank, 34 F3d 325, 328 (5th Cir. 1994)). Plaintiff has

presented no direct evidence of discrimination in this case, and thus, he must prove his case by

inference using the burden shifting framework.

         Under this analysis, the plaintiff must first establish a prima facie case of discrimination,

which creates the presumption that the defendant unlawfully discriminated against the plaintiff.



v. Univ. of Chicago, 441 U.S. 677 (1979).
4
  The issue of federal funding has not been addressed and does not affect the outcome of this ruling.
5
  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).


                                                          5
See Tex. Dep’t of Community Affairs v. Burdine, 450 U.S. 248 (1981). To establish a prima facie

case, Plaintiff must demonstrate that (1) he belongs to a protected class; (2) he met the Defendant’s

qualifications for participation in the activity; (3) he suffered an adverse action; and (4) that

similarly situated, non-protected individuals received more favorable treatment under similar

circumstances. See Arceneaux, 242 F. Supp. 3d at 494; Washington, 2008 WL 2772927 at *4.

Defendants argue that Plaintiff has failed to establish the second and fourth prongs of a prima facie

case. [48] at p. 3. Because the determination of the second prong (whether the Plaintiff was

qualified for participation in the program) involves the analysis of a considerable amount of

evidence, and because the Court finds that the Plaintiff has failed to meet the fourth prong, analysis

of the fourth prong is all that is deemed necessary in this case to determine that summary judgment

is warranted.

       Assuming for purposes of summary judgment that Plaintiff has established the first three

elements of a prima facie case, in order to establish disparate treatment, “a plaintiff must

demonstrate that a ‘similarly situated [student] under nearly ‘identical’ circumstances’ was treated

differently.” Washington, 2008 WL 2779297 at *4 (citing Wheeler v. BL Dev’t Corp., 415 F.3d

399, 406 (5th Cir. 2005)). There is no question that Plaintiff is an African-American male, and

thus in a protected class. As such, the question of whether Plaintiff presented a prima facie case of

race or gender discrimination turns here on whether any non-African American students or female

students are sufficiently identified by Plaintiff as comparators that were similarly situated to him.

Defendants contend he has presented no such evidence.

       A party opposing such a summary judgment motion may not rest upon mere allegations

contained in the pleadings, but must set forth and support by competent summary judgment

evidence specific facts showing the existence of a genuine issue for trial. Ragas v. Tennessee Gas



                                                  6
Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255–57 (1986)). In response to the summary judgment motion, Plaintiff claims that he was

treated differently from two Caucasian female students. [46] at p. 5. In a footnote, Plaintiff

complains that “Defendants consistently resisted providing any student information for

comparison. However, a text message provided in discovery disclosed the two Caucasian females

by first name. To avoid further disclosure, Plaintiff references them as “Student H” and “Student

B.” [46] at p. 5 n.2. However, Plaintiff fails to submit, or point out if it is in the record, the text

message naming these two students.

         Plaintiff later asserts that he has “nearly identical comparators in Student B and Student

H.” [46] at p. 9. Yet Plaintiff fails to provide any competent summary judgment evidence that these

two students were even Caucasian or female, much less how these two students were similarly

situated to Plaintiff or received more favorable treatment. There is simply no particular evidence

regarding these two students at all. 6 Plaintiff spends the lion’s share of his response arguing why

the Plaintiff should never have been placed on probation in the first place rather than submitting

and focusing on the necessary record evidence to establish his prima facie case. “[C]onclusory

allegations, speculation, unsubstantiated assertions, and legalistic arguments are not an adequate

substitute for specific facts showing a genuine issue for trial.” Washington, 2008 WL 2779297 at

*5 (citing TIG Ins. Co. v. Sedgwich James of Wash., 276 F.3d 754, 759 (5th Cir. 2002)). Again,

there is simply no evidence to establish that Student H and Student B were similarly situated and

received favorable treatment, let alone evidence that if introduced at trial it would suffice to prevent

a directed verdict against the nonmovant. See Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986).




6
  Although Plaintiff complains that information regarding other students was withheld, the record reveals that Plaintiff
never filed a motion to compel such information, which information was key to his case.


                                                           7
In other words, there is simply no basis upon which a fact-finder could infer either race or gender

discrimination in this case.

       Because Plaintiff has failed to offer any competent, record evidence that there were

similarly situated students who were treated more favorably that Plaintiff “under nearly identical

circumstances” to establish the fourth element of his prima facie case, Defendants are entitled to

summary judgment on Plaintiff’s Title VI and Title IX claims.

III. CONCLUSION

       Plaintiff has abandoned all claims other than his Title VII, Title VI, and Title IX claims.

Based on the foregoing, Defendants are entitled to summary judgment on all of these remaining

claims. Therefore, it is hereby ORDERED that Defendants’ Motion for Summary Judgment is

granted. There being no remaining claims for adjudication, a final judgment pursuant to Federal

Rule of Civil Procedure 58 shall be entered, awarding Defendants their costs in this action.

       SO ORDERED AND ADJUDGED this 3rd day of September 2019.



                                                      /s/ Keith Starrett __________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                8
